Exhibit 10.25

DEXCOM INC.

2005 EQUITY INCENTIVE PLAN

Approved by Stockholders on March 21, 2005 (and as amended thereafter)

1. PURPOSE. The purpose of the Plan is to provide incentives to attract, retain
and motivate eligible persons whose present and potential contributions are
important to the success of the Company, its Parent or Subsidiaries by offering
them an opportunity to participate in the Company’s future performance through
awards of Options, Restricted Stock, Stock Bonuses Stock Appreciation Rights
(“SARs”) and Restricted Stock Units (“RSUs”). Capitalized terms not defined in
the text are defined in Section 26.

2. SHARES SUBJECT TO THE PLAN.

2.1 Number of Shares Available. Subject to Sections 2.2 and 21 below,
14,816,762* Shares are available for grant and issuance under the Plan. The
number of shares authorized for issuance under this Plan and all other share
amounts set forth in this Plan reflect the 1-for-2 reverse split of the
Company’s Common Stock to be effected on or before the Effective Date. In
addition, any shares issued under the Dexcom 1999 Stock Option Plan (the “1999
Plan”) on the Effective Date (as defined below) that are forfeited or that are
issuable upon exercise of options granted pursuant to the 1999 Plan that expire
without having been exercised in full, will no longer be available for grant and
issuance under the 1999 Plan but will be available for grant and issuance under
this Plan. Shares that are subject to: (a) issuance upon exercise of an Option
or SAR granted under this Plan but cease to be subject to the Option or SAR for
any reason other than exercise of the Option or SAR; (b) Awards granted under
this Plan but are forfeited or are repurchased by the Company at the original
issue price; or (c) Awards granted under this Plan that otherwise terminate
without Shares being issued, will return to the pool of Shares available for
grant and issuance under this Plan. The number of Shares available for grant and
issuance under the Plan shall be increased on the first day of each January 2006
through 2015, by the lesser of: (i) three percent (3%) of the number of Shares
issued and outstanding on the preceding December 31, and (ii) a lesser number of
Shares determined by the Board. In order that ISOs may be granted under this
Plan, no more than 4,009,026 Shares shall be issued as ISOs. The Company may
issue Shares that are authorized but unissued or treasury shares pursuant to the
Awards granted under this Plan. At all times the Company will reserve and keep
available a sufficient number of Shares to satisfy the requirements of all
outstanding Options and SARs granted under the Plan and all other outstanding
but unvested Awards granted under the Plan.

2.2 Adjustment of Shares. If the number of outstanding Shares is changed by a
stock dividend, recapitalization, stock split, reverse stock split, subdivision,
combination, reclassification or similar change in the capital structure of the
Company, without consideration, then (a) the number of Shares reserved for
issuance and future grant under the Plan set forth in Section 2.1, (b) the
Exercise Prices of and number of Shares subject to outstanding Options and SARs,
(c) the number of Shares subject to other outstanding Awards, (d) the maximum
number of shares that may be issued as ISOs set forth in Section 2.1; (e) the
maximum number of shares that may be issued to an individual in any one calendar
year set forth in Section 3; and (f) the number of Shares that are granted as
Awards to Non-Employee Directors as set forth in Section 8, will be
proportionately adjusted, subject to any required action by the Board or the
stockholders of the Company and compliance with applicable securities laws;
provided that fractions of a Share will not be issued but will either be
replaced by a cash payment equal to the Fair Market Value of such fraction of a
Share or will be rounded up (down in the case of ISOs) to the nearest whole
Share, as determined by the Committee; and provided further that the Exercise
Price of any Option may not be decreased to below the par value of the Shares.

 

 

* 3,000,000 shares were available for grant and issuance when the Plan was
initially approved in 2005. An additional 3,962,250 shares became available
under the 2005 Plan from the 1999 Plan pursuant to Section 2.1 of the 2005 Plan.
Additional increases to the Plan of 762,496, 844,910, 858,719, 894,709,
1,381,338, and 1,862,340 shares occurred in 2006, 2007, 2008, 2009, 2010 and
2011 respectively, pursuant to Section 2.1 of the Plan. An additional 1,250,000
shares were approved pursuant to Proposal 2 of the Company’s 2008 definitive
proxy.



--------------------------------------------------------------------------------

3. ELIGIBILITY. ISOs may be granted only to employees (including officers and
directors who are also employees) of the Company or of a corporation that is
Parent or Subsidiary. All other Awards may be granted to employees, officers,
directors, consultants, independent contractors and advisors of the Company or
any Parent or Subsidiary; provided that such consultants, contractors and
advisors render bona fide services not in connection with the offer and sale of
securities in a capital-raising transaction. The Committee (or its designee
under Section 4.1(c)) will from time to time determine and designate among the
eligible persons who will be granted one or more Awards under the Plan. A person
may be granted more than one Award under the Plan. However, no person will be
eligible to receive more than 500,000 Shares issuable under Awards granted in
any calendar year, other than new employees of the Company or of a Parent or
Subsidiary (including new employees who are also officers and directors of the
Company or any Parent or Subsidiary), who are eligible to receive up to a
maximum of 1,000,000 Shares issuable under Awards granted in the calendar year
in which they commence their employment.

4. ADMINISTRATION.

4.1 Committee Authority. The Plan shall be administered by the Committee or by
the Board acting as the Committee. Except for grants to Non-Employee Directors
pursuant to Section 8 hereof, and subject to the general purposes, terms and
conditions of the Plan, the Committee will have full power to implement and
carry out the Plan. Without limiting the previous sentence, the Committee will
have the authority to:

(a) construe and interpret the Plan, any Award Agreement and any other agreement
or document executed pursuant to the Plan;

(b) prescribe, amend and rescind rules and regulations relating to the Plan or
any Award, including determining the forms and agreements used in connection
with the Plan, provided that the Committee may delegate to the President, the
Chief Financial Officer or the officer in charge of human resources, in
consultation with the Company’s General Counsel, the authority to approve
revisions to the forms and agreements used in connection with the Plan that are
designed to facilitate Plan administration, and that are not inconsistent with
the Plan or with any resolutions of the Committee relating to the Plan;

(c) select persons to receive Awards; provided that the Committee may delegate
to one or more Executive Officers (who would also be considered “officers” under
Delaware law) the authority to grant an Award under the Plan to Participants who
are not Insiders;

(d) determine the terms of Awards;

(e) determine the number of Shares or other consideration subject to Awards;

(f) determine whether Awards will be granted singly, in combination, or in
tandem with, in replacement of, or as alternatives to, other Awards under the
Plan or any other incentive or compensation plan of the Company or any Parent or
Subsidiary;

(g) grant waivers of Plan or Award conditions;

(h) determine the vesting, exercisability, transferability, and payment of
Awards;

(i) correct any defect, supply any omission, or reconcile any inconsistency in
the Plan, any Award or any Award Agreement;

(j) determine whether an Award has been earned;

(k) amend the Plan; or

(l) make all other determinations necessary or advisable for the administration
of the Plan.

4.2 Committee Interpretation and Discretion. Except for grants to Non-Employee
Directors pursuant to Section 8 hereof, any determination made by the Committee
with respect to any Award shall be made in its sole discretion at the time of
grant of the Award or, unless in contravention of any express term of the Plan
or Award, at any later time, and such determination shall be final and binding
on the Company and all persons having an interest in any Award under the Plan.
Any dispute regarding the interpretation of the Plan or any Award shall be
submitted by the Participant or Company to the Committee for review. The



--------------------------------------------------------------------------------

resolution of such a dispute by the Committee shall be final and binding on the
Company and Participant. The Committee may delegate to one or more Executive
Officers, the authority to review and resolve disputes with respect to Awards
held by Participants who are not Insiders, and such resolution shall be final
and binding on the Company and Participant.

5. OPTIONS. The Committee may grant Options to Participants and will determine
(a) whether the Options will be ISOs or NSOs; (b) the number of Shares subject
to the Option, (c) the Exercise Price of the Option, (d) the period during which
the Option may be exercised, (e) the exercisibility of the Option and (f) all
other terms and conditions of the Option, subject to the provisions of the Plan.
With respect to Options granted to Non-Employee Directors pursuant to Section 8
in the event of a conflict between the provisions of Section 8 and this
Section 5, the provisions of Section 8 shall prevail.

5.1 Form of Option Grant. Each Option granted under the Plan will be evidenced
by a Stock Option Agreement that will expressly identify the Option as an ISO or
NSO. Except as otherwise required by Section 8 regarding the terms of Options to
Non-Employee Directors, the Stock Option Agreement will be substantially in a
form and contain such provisions (which need not be the same for each
Participant) that the Committee has from time to time approved, and will comply
with and be subject to the terms and conditions of the Plan.

5.2 Date of Grant. The date of grant of an Option will be the date on which the
Committee makes the determination to grant the Option, unless a later date is
otherwise specified by the Committee. The Stock Option Agreement, and a copy of
the Plan (plus any additional documents required to be delivered under
applicable laws), will be delivered to the Participant within a reasonable time
after the Option is granted. The Stock Option Agreement, Plan, and other
documents may be delivered in any manner (including electronic distribution or
posting) that meets applicable legal requirements.

5.3 Exercise Period and Expiration Date. An Option will vest and become
exercisable within the times or upon the occurrence of events determined by the
Committee and set forth in the Stock Option Agreement governing such Option,
subject to the provisions of Section 5.6, and subject to Company policies
established by the Committee from time to time. The Committee may provide for
Options to vest and become exercisable at one time or from time to time,
periodically or otherwise (including, without limitation, upon the attainment
during a Performance Period of performance goals based on Performance Factors),
in such number of Shares or percentage of Shares subject to the Option as the
Committee determines. The Stock Option Agreement shall set forth the Expiration
Date; provided that no Option will be exercisable after the expiration of ten
(10) years from the date the Option is granted; and provided further that no ISO
granted to a Ten Percent Stockholder will be exercisable after the expiration of
five years from the date the Option is granted.

An Option may only be exercised by the personal representative of a Participant
or an Authorized Transferee or by the person or persons to whom a Participant’s
rights under the Option shall pass by such person’s will or by the laws of
descent and distribution of the state of such person’s domicile at the time of
death, and then only as and to the extent that such person was entitled to
exercise the Option on the date of death.

5.4 Exercise Price. The Exercise Price of an Option will be determined by the
Committee when the Option is granted and, in the case of an ISO will not be less
than the Fair Market Value of the Shares on the date of grant provided that the
Exercise Price of any ISO granted to a Ten Percent Stockholder will not be less
than 110% of the Fair Market Value of the Shares on the date of grant. Payment
for the Shares purchased must be made in accordance with Section 11 of the Plan
and the Stock Option Agreement.

5.5 Procedures for Exercise. A Participant or Authorized Transferee may exercise
Options by following the procedures established by the Company’s Stock
Administration Department, as communicated and made available to Participants.

5.6 Termination. Notwithstanding the exercise periods set forth in the Stock
Option Agreement, exercise of an Option will always be subject to the following:



--------------------------------------------------------------------------------

  (a) If the Participant is Terminated for any reason except Cause, death or
Disability, then the Participant may exercise such Participant’s Options only to
the extent that such Options would have been exercisable upon the Termination
Date and no later than three (3) months after the Termination Date (or such
shorter or longer time period not exceeding five (5) years as may be determined
by the Committee, with any such exercise beyond three (3) months after the
Termination Date deemed to be an NSO), but in any event, no later than the
Expiration Date of the Options.

 

  (b) If the Participant is Terminated because of Participant’s death (or the
Participant dies within three (3) months after a Termination other than for
Cause), then Participant’s Options may be exercised only to the extent that such
Options would have been exercisable by Participant on the Termination Date and
must be exercised by Participant (or Participant’s legal representative or
authorized assignee) no later than twelve (12) months after the Termination Date
(or such shorter or longer time period not exceeding five (5) years as may be
determined by the Committee, with any such exercise beyond twelve (12) months
after the Termination Date, deemed to be an NSO), but in any event no later than
the Expiration Date of the Options.

 

  (c) If the Participant is Terminated because of Participant’s Disability (or
the Committee determines that the Participant experiences a Disability within
three (3) months after a Termination other than because of Participant’s
Disability or for Cause), then Participant’s Options may be exercised only to
the extent that such Options would have been exercisable by Participant on the
Termination Date and must be exercised by Participant (or Participant’s legal
representative or authorized assignee) no later than six (6) months after the
Termination Date (or such shorter or longer time period not exceeding five
(5) years as may be determined by the Committee, with any such exercise beyond
twelve (12) months after the Termination Date, deemed to be an NSO), but in any
event no later than the Expiration Date of the Options.

 

  (c) Notwithstanding the provisions in paragraph 5.6(a) above, if a Participant
is terminated for Cause, neither the Participant, the Participant’s estate nor
such other person who may then hold the Option shall be entitled to exercise any
Option with respect to any Shares whatsoever, after termination of service,
whether or not after termination of service the Participant may receive payment
from the Company or Subsidiary for vacation pay, for services rendered prior to
termination, for services rendered for the day on which termination occurs, for
salary in lieu of notice, or for any other benefits. In making such
determination, the Board shall give the Participant an opportunity to present to
the Board evidence on his behalf. For the purpose of this paragraph, termination
of service shall be deemed to occur on the date when the Company dispatches
notice or advice to the Participant that his service is terminated.

5.7 Limitations on Exercise. The Committee may specify a reasonable minimum
number of Shares that may be purchased on any exercise of an Option; provided
that the minimum number will not prevent a Participant from exercising an Option
for the full number of Shares for which it is then exercisable.

5.8 Limitations on ISOs. The aggregate Fair Market Value (determined as of the
date of grant) of Shares with respect to which ISOs are exercisable for the
first time by a Participant during any calendar year (under the Plan or under
any other incentive stock option plan of the Company or any Parent or
Subsidiary) shall not exceed $100,000. If the Fair Market Value of Shares on the
date of grant with respect to which ISOs are exercisable for the first time by a
Participant during any calendar year exceeds $100,000, the Options for the first
$100,000 worth of Shares to become exercisable in that calendar year will be
ISOs, and the Options for the Shares with a Fair Market Value in excess of
$100,000 that become exercisable in that calendar year will be NSOs. If the Code
is amended to provide for a different limit on the Fair Market Value of Shares
permitted to be subject to ISOs, such different limit shall be automatically
incorporated into the Plan and will apply to any Options granted after the
effective date of the Code’s amendment.

5.9 Notice of Disqualifying Dispositions of Shares Acquired on Exercise of an
ISO. If a Participant sells or otherwise disposes of any Shares acquired
pursuant to the exercise of an ISO on or before the later of (a) the date two
years after the Date of Grant, and (b) the date one year after the exercise of
the ISO (in



--------------------------------------------------------------------------------

either case, a “Disqualifying Disposition”), the Company may require the
Participant to immediately notify the Company in writing of such Disqualifying
Disposition.

5.10 Modification, Extension or Renewal. The Committee may modify, extend or
renew outstanding Options and authorize the grant of new Options in substitution
therefor; provided that any such action may not, without the written consent of
Participant, impair any of Participant’s rights under any Option previously
granted; and provided, further that without stockholder approval, the modified,
extended, renewed or new Option may not have a lower Exercise Price than the
outstanding Option. Any outstanding ISO that is modified, extended, renewed or
otherwise altered shall be treated in accordance with Section 424(h) of the
Code. The Committee may reduce the Exercise Price of outstanding Options without
the consent of Participants affected, by a written notice to them.

5.11 No Disqualification. Notwithstanding any other provision in the Plan, no
term of the Plan relating to ISOs will be interpreted, amended or altered, and
no discretion or authority granted under the Plan will be exercised, so as to
disqualify the Plan under Section 422 of the Code or, without the consent of the
Participant affected, to disqualify any ISO under Section 422 of the Code.

6. RESTRICTED STOCK AWARDS.

6.1 Awards of Restricted Stock. A Restricted Stock Award is an offer by the
Company to sell to a Participant Shares that are subject to restrictions. The
Committee will determine to whom an offer will be made, the number of Shares the
person may purchase, the Purchase Price, the restrictions under which the Shares
will be subject and all other terms and conditions of the Restricted Stock
Award, subject to the following:

6.2 Restricted Stock Purchase Agreement. All purchases under a Restricted Stock
Award will be evidenced by a Restricted Stock Purchase Agreement, which will be
in substantially a form (which need not be the same for each Participant) that
the Committee has from time to time approved, and will comply with and be
subject to the terms and conditions of the Plan. A Participant accepts a
Restricted Stock Award by signing and delivering to the Company a Restricted
Stock Purchase Agreement with full payment of the Purchase Price, within thirty
days from the date the Restricted Stock Purchase Agreement was delivered to the
Participant. If the Participant does not accept the Restricted Stock Award
within thirty days, then the offer of the Restricted Stock Award will terminate,
unless the Committee determines otherwise. The Restricted Stock Award, Plan and
other documents may be delivered in any manner (including electronic
distribution or posting) that meets applicable legal requirements.

6.3 Purchase Price. The Purchase Price for a Restricted Stock Award will be
determined by the Committee and, may be less than Fair Market Value (but not
less than the par value of the Shares) on the date the Restricted Stock Award is
granted. Payment of the Purchase Price must be made in accordance with
Section 11 of the Plan and the Restricted Stock Purchase Agreement, and in
accordance with any procedures established by the Company’s Stock Administration
Department, as communicated and made available to Participants.

6.4 Terms of Restricted Stock Awards. Restricted Stock Awards will be subject to
such restrictions as the Committee may impose. These restrictions may be based
on completion of a specified number of years of service with the Company or upon
completion of the performance goals based on Performance Factors during any
Performance Period as set out in advance in the Participant’s Restricted Stock
Purchase Agreement. Prior to the grant of a Restricted Stock Award, the
Committee shall: (a) determine the nature, length and starting date of any
Performance Period for the Restricted Stock Award; (b) select from among the
Performance Factors to be used to measure performance goals, if any; and
(c) determine the number of Shares that may be awarded to the Participant. Prior
to the payment for Shares to be purchased under any Restricted Stock Award, the
Committee shall determine the extent to which such Restricted Stock Award has
been earned. Performance Periods may overlap and a Participant may participate
simultaneously with respect to Restricted Stock Awards that are subject to
different Performance Periods and having different performance goals and other
criteria.



--------------------------------------------------------------------------------

6.5 Termination During Performance Period. Except as set forth in the
Participant’s Restricted Stock Award, any Restricted Stock Award vesting will
cease to vest on the Participant’s Termination Date.

7. STOCK BONUS AWARDS.

7.1 Awards of Stock Bonuses. A Stock Bonus Award is an award to an eligible
person of Shares (which may consist of Restricted Stock or Restricted Stock
Units) for services to be rendered or for past services already rendered to the
Company or any Parent or Subsidiary. All Stock Bonus Awards shall be made
pursuant to a Stock Bonus Agreement, which shall be in substantially a form
(which need not be the same for each Participant) that the Committee has from
time to time approved, and will comply with and be subject to the terms and
conditions of the Plan. No payment will be required for Shares awarded pursuant
to a Stock Bonus Award.

7.2 Terms of Stock Bonus Awards. The Committee will determine the number of
Shares to be awarded to the Participant under a Stock Bonus Award and any
restrictions thereon. These restrictions may be based upon completion of a
specified number of years of service with the Company or upon satisfaction of
performance goals based on Performance Factors during any Performance Period as
set out in advance in the Participant’s Stock Bonus Agreement. If the Stock
Bonus Award is to be earned upon the satisfaction of performance goals, the
Committee shall: (a) determine the nature, length and starting date of any
Performance Period for the Stock Bonus Award; (b) select from among the
Performance Factors to be used to measure performance goals; and (c) determine
the number of Shares that may be awarded to the Participant. Prior to the
issuance of any Shares or other payment to a Participant pursuant to a Stock
Bonus Award, the Committee will determine the extent to which the Stock Bonus
Award has been earned. Performance Periods may overlap and a Participant may
participate simultaneously with respect to Stock Bonus Awards that are subject
to different Performance Periods and different performance goals and other
criteria. The number of Shares may be fixed or may vary in accordance with such
performance goals and criteria as may be determined by the Committee. The
Committee may adjust the performance goals applicable to a Stock Bonus Award to
take into account changes in law and accounting or tax rules and to make such
adjustments as the Committee deems necessary or appropriate to reflect the
impact of extraordinary or unusual items, events or circumstances to avoid
windfalls or hardships.

7.3 Form of Payment to Participant. The Stock Bonus Award will be paid to the
Participant currently. Payment may be made in the form of cash, whole Shares, or
a combination thereof, based on the Fair Market Value of the Shares earned under
a Stock Bonus Award on the date of payment, either in a lump sum payment or in
installments, all as the Committee determines.

7.4 Termination of Participant. In the event of a Participant’s Termination
during a Performance Period or vesting period, for any reason, then such
Participant will be entitled to payment (whether in Shares, cash or otherwise)
with respect to the Stock Bonus Award only to the extent earned as of the date
of Termination in accordance with the Stock Bonus Agreement, unless the
Committee determines otherwise.

8. GRANTS TO NON-EMPLOYEE DIRECTORS.

8.1 Types of Awards. Non-Employee Directors are eligible to receive any type of
Award offered under this Plan except ISOs. Awards pursuant to this Section 8 may
be automatically made pursuant to a policy adopted by the Board, or made from
time to time as determined in the discretion of the Board.

8.2 Eligibility. Awards pursuant to this Section 8 shall be granted only to
Non-Employee Directors. A Non-Employee Director who is elected or re-elected as
a member of the Board will be eligible to receive an Award under this Section 8.

8.3 Vesting, Exercisability and Settlement. Awards shall vest, become
exercisable and be settled as determined by the Board. With respect to Options
and SARs (as defined below), the exercise price granted to Non-Employee
Directors shall not be less than the Fair Market Value of the Shares at the time
such Option or SAR is granted.

9. STOCK APPRECIATION RIGHTS.



--------------------------------------------------------------------------------

9.1 Awards of SARs. A Stock Appreciation Right (“SAR”) is an award to an
eligible person that may be settled in cash, or Shares (which may consist of
Restricted Stock), having a value equal to the value determined by multiplying
the difference between the Fair Market Value on the date of exercise over the
Exercise Price and the number of Shares with respect to which the SAR is being
settled. The SAR may be granted for services to be rendered or for past services
already rendered to the Company, or any Parent or Subsidiary. All SARs shall be
made pursuant to a SAR Agreement, which shall be in substantially a form (which
need not be the same for each Participant) that the Committee has from time to
time approved, and will comply with and be subject to the terms and conditions
of this Plan.

9.2 Terms of SARs. The Committee will determine the terms of a SAR including,
without limitation: (a) the number of Shares deemed subject to the SAR; (b) the
Exercise Price and the time or times during which the SAR may be settled;
(c) the consideration to be distributed on settlement of the SAR; and (d) the
effect on each SAR of the Participant’s Termination. The Exercise Price of the
SAR will be determined by the Committee when the SAR is granted and, may be less
than Fair Market Value (but not less than the par value of the Shares. A SAR may
be awarded upon satisfaction of such performance goals based on Performance
Factors during any Performance Period as are set out in advance in the
Participant’s individual SAR Agreement. If the SAR is being earned upon the
satisfaction of performance goals, then the Committee will: (x) determine the
nature, length and starting date of any Performance Period for each SAR; and
(y) select from among the Performance Factors to be used to measure the
performance, if any. Prior to settlement of any SAR earned upon the satisfaction
of performance goals pursuant to a SAR Agreement, the Committee shall determine
the extent to which such SAR has been earned. Performance Periods may overlap
and Participants may participate simultaneously with respect to SARs that are
subject to different performance goals and other criteria.

9.3 Exercise Period and Expiration Date. A SAR will be exercisable within the
times or upon the occurrence of events determined by the Committee and set forth
in the SAR Agreement governing such SAR. The SAR Agreement shall set forth the
Expiration Date; provided that no SAR will be exercisable after the expiration
of seven years from the date the SAR is granted. The Committee may also provide
for SARs to become exercisable at one time or from time to time, periodically or
otherwise (including, without limitation, upon the attainment during a
Performance Period of performance goals based on Performance Factors), in such
number of Shares or percentage of the Shares subject to the SAR as the Committee
determines.

9.4 Form and Timing of Settlement. The portion of a SAR being settled may be
paid currently or on a deferred basis with such interest or dividend equivalent,
if any, as the Committee determines, provided that the terms of the SAR and any
deferral satisfy the requirements of Section 409A of the Code and any
regulations or rulings promulgated by the Internal Revenue Service. Payment may
be made in the form of cash or whole Shares or a combination thereof, either in
a lump sum payment or in installments, as the Committee determines.

10. RESTRICTED STOCK UNITS

10.1 Awards of Restricted Stock Units. A Restricted Stock Unit (“RSU”) is an
award to an eligible person covering a number of Shares that may be settled in
cash, or by issuance of those Shares (which may consist of Restricted Stock) for
services to be rendered or for past services already rendered to the Company or
any Parent or Subsidiary. All RSUs shall be made pursuant to a RSU Agreement,
which shall be in substantially a form (which need not be the same for each
Participant) that the Committee or an officer of the Company (pursuant to
Section 4.1(b)) has from time to time approved, and will comply with and be
subject to the terms and conditions of the Plan.

10.2 Terms of RSUs. The Committee will determine the terms of a RSU including,
without limitation: (a) the number of Shares deemed subject to the RSU; (b) the
time or times during which the RSU may be exercised; (c) the consideration to be
distributed on settlement, and the effect on each RSU of the Participant’s
Termination. A RSU may be awarded upon satisfaction of such performance goals
based on Performance Factors during any Performance Period as are set out in
advance in the Participant’s individual RSU Agreement. If the RSU is being
earned upon satisfaction of performance goals, then the Committee



--------------------------------------------------------------------------------

will: (x) determine the nature, length and starting date of any Performance
Period for the RSU; (y) select from among the Performance Factors to be used to
measure the performance, if any; and (z) determine the number of Shares deemed
subject to the RSU. Prior to settlement of any RSU earned upon the satisfaction
of performance goals pursuant to a RSU Agreement, the Committee shall determine
the extent to which such SAR has been earned. Performance Periods may overlap
and participants may participate simultaneously with respect to RSUs that are
subject to different Performance Periods and different performance goals and
other criteria. The number of Shares may be fixed or may vary in accordance with
such performance goals and criteria as may be determined by the Committee. The
Committee may adjust the performance goals applicable to the RSUs to take into
account changes in law and accounting and to make such adjustments as the
Committee deems necessary or appropriate to reflect the impact of extraordinary
or unusual items, events or circumstances to avoid windfalls or hardships.

10.3 Form and Timing of Settlement. The portion of a RSU being settled shall be
paid currently. To the extent permissible under law, the Committee may also
permit a Participant to defer payment under a RSU to a date or dates after the
RSU is earned provided that the terms of the RSU and any deferral satisfy the
requirements of Section 409A of the Code and any regulations or rulings
promulgated by the Internal Revenue Service. Payment may be made in the form of
cash or whole Shares or a combination thereof, either in a lump sum payment or
in installments, all as the Committee determines.

11. PAYMENT FOR SHARE PURCHASES.

11.1 Payment. Payment for Shares purchased pursuant to the Plan may be made by
any of the following methods (or any combination of such methods) that are
described in the applicable Award Agreement and that are permitted by law:

(a) in cash (by check);

(b) in the case of exercise by the Participant, Participant’s guardian or legal
representative or the authorized legal representative of Participants’ heirs or
legatees after Participant’s death, by cancellation of indebtedness of the
Company to the Participant;

(c) by surrender of shares of the Company’s Common Stock that either: (1) were
obtained by the Participant or Authorized Transferee in the public market; or
(2) if the shares were not obtained in the public market, they have been owned
by the Participant or Authorized Transferee for more than six months and have
been paid for within the meaning of SEC Rule 144 (and, if the shares were
purchased from the Company by use of a promissory note, the note has been fully
paid with respect to the shares);

(d) in the case of exercise by the Participant, Participant’s guardian or legal
representative or the authorized legal representative of Participants’ heirs or
legatees after Participant’s death, by waiver of compensation due or accrued to
Participant for services rendered;

(e) by tender of property; or

(f) with respect only to purchases upon exercise of an Option, and provided that
a public market for the Company’s stock exists:

(1) through a “same day sale” commitment from the Participant or Authorized
Transferee and an NASD Dealer meeting the requirements of the Company’s “same
day sale” procedures and in accordance with law;

(2) through a “margin” commitment from Participant or Authorized Transferee and
an NASD Dealer meeting the requirements of the Company’s “margin” procedures and
in accordance with law; or

(3) through a cashless exercise program implemented by the Company in connection
with the Plan.

11.2 Issuance of Shares. Upon payment of the applicable Purchase Price or
Exercise Price (or a commitment for payment from the NASD Dealer designated by
the Participant or Authorized Transferee in the case of an exercise by means of
a “same-day sale” or “margin” commitment), and compliance with



--------------------------------------------------------------------------------

other conditions and procedures established by the Company for the purchase of
shares, the Company shall issue the Shares registered in the name of Participant
or Authorized Transferee (or in the name of the NASD Dealer designated by the
Participant or Authorized Transferee in the case of an exercise by means of a
“same-day sale” or “margin” commitment) and shall deliver certificates
representing the Shares (in physical or electronic form, as appropriate). The
Shares may be subject to legends or other restrictions as described in
Section 15 of the Plan.

12. WITHHOLDING TAXES.

12.1 Withholding Generally. Whenever Shares are to be issued in satisfaction of
Awards granted under the Plan, the Company may require the Participant to remit
to the Company an amount sufficient to satisfy federal, state and local
withholding tax requirements prior to the delivery of any certificate(s) for the
Shares. If a payment in satisfaction of an Award is to be made in cash, the
payment will be net of an amount sufficient to satisfy federal, state, and local
withholding tax requirements.

12.2 Stock Withholding. When, under applicable tax laws, a Participant incurs
tax liability in connection with the exercise or vesting of any Award that is
subject to tax withholding and the Participant is obligated to pay the Company
the amount required to be withheld, the Committee may, in its sole discretion,
allow the Participant to satisfy the minimum withholding tax obligation by
electing to have the Company withhold from the Shares to be issued that number
of whole Shares having a Fair Market Value equal to the minimum amount required
to be withheld, determined on the date that the amount of tax to be withheld is
to be determined. All elections by a Participant to have Shares withheld for
this purpose shall be made in accordance with the requirements established by
the Committee and be in writing in a form acceptable to the Committee.

13. PRIVILEGES OF STOCK OWNERSHIP. No Participant or Authorized Transferee will
have any rights as a stockholder of the Company with respect to any Shares until
the Shares are issued to the Participant or Authorized Transferee. After Shares
are issued to the Participant or Authorized Transferee, the Participant or
Authorized Transferee will be a stockholder and have all the rights of a
stockholder with respect to the Shares including the right to vote and receive
all dividends or other distributions made or paid with respect to such Shares;
provided, that if the Shares are Restricted Stock, any new, additional or
different securities the Participant or Authorized Transferee may become
entitled to receive with respect to the Shares by virtue of a stock dividend,
stock split or any other change in the corporate or capital structure of the
Company will be subject to the same restrictions as the Restricted Stock;
provided further, that the Participant or Authorized Transferee will have no
right to retain such dividends or distributions with respect to Shares that are
repurchased at the Participant’s original Exercise Price or Purchase Price
pursuant to Section 15.

14. TRANSFERABILITY. No Award and no interest therein, shall be sold, pledged,
assigned, hypothecated, transferred or disposed of in any manner other than by
will or by the laws of descent and distribution, and no Award may be made
subject to execution, attachment or similar process; provided, however that with
the consent of the Committee a Participant may transfer a NSO to an Authorized
Transferee. Transfers by the Participant for consideration are prohibited.
Without such consent by the Committee, a NSO shall, like all other Awards under
the Plan, be exercisable (a) during a Participant’s lifetime only by the
Participant or the Participant’s guardian or legal representative; and (b) after
Participant’s death, by the legal representative of the Participant’s heirs or
legatees.

15. RESTRICTIONS ON SHARES. At the discretion of the Committee, the Company may
reserve to itself and/or its assignee(s) in the Award Agreement a right to
repurchase all or a portion of a Participant’s Shares that are not “Vested” (as
defined in the Award Agreement), following the Participant’s Termination, at any
time within ninety days after the later of (a) the Participant’s Termination
Date or (b) the date the Participant purchases Shares under the Plan, for cash
or cancellation of purchase money indebtedness with respect to Shares, at the
Participant’s original Exercise Price or Purchase Price; provided that upon
assignment of the right to repurchase, the assignee must pay the Company, upon
assignment of the right to repurchase, cash equal to the excess of the Fair
Market Value of the Shares over the original Purchase Price.



--------------------------------------------------------------------------------

16. CERTIFICATES. All certificates for Shares or other securities delivered
under the Plan (whether in physical or electronic form, as appropriate) will be
subject to stock transfer orders, legends and other restrictions that the
Committee deems necessary or advisable, including without limitation
restrictions under any applicable federal, state or foreign securities law, or
any rules, regulations and other requirements of the SEC or any stock exchange
or automated quotation system on which the Shares may be listed.

17. ESCROW. To enforce any restrictions on a Participant’s Shares, the Committee
may require the Participant to deposit all certificates representing Shares,
together with stock powers or other transfer instruments approved by the
Committee, appropriately endorsed in blank, with the Company or an agent
designated by the Company, to hold in escrow until such restrictions have lapsed
or terminated, and the Committee may cause a legend or legends referencing such
restrictions to be placed on the certificates.

18. SECURITIES LAW AND OTHER REGULATORY COMPLIANCE. An Award shall not be
effective unless the Award is in compliance with all applicable state, federal
and foreign securities laws, rules and regulations of any governmental body, and
the requirements of any stock exchange or automated quotation system on which
the Shares may then be listed, as they are in effect on the date of grant of the
Award and also on the date of exercise or other issuance. Notwithstanding any
other provision in the Plan, the Company shall have no obligation to issue or
deliver certificates for Shares under the Plan prior to (a) obtaining any
approvals from governmental agencies that the Company determines are necessary
or advisable, and/or (b) completion of any registration or other qualification
of such shares under any state, federal or foreign law or ruling of any
governmental body that the Company determines to be necessary or advisable. The
Company shall be under no obligation to register the Shares with the SEC or to
effect compliance with the registration, qualification or listing requirements
of any state, federal or foreign securities laws, stock exchange or automated
quotation system, and the Company shall have no liability for any inability or
failure to do so.

19. NO OBLIGATION TO EMPLOY. Nothing in the Plan or any Award granted under the
Plan shall confer or be deemed to confer on any Participant any right to
continue in the employ of, or to continue any other relationship with, the
Company or any Parent or Subsidiary or limit in any way the right of the Company
or any Parent or Subsidiary to terminate Participant’s employment or other
relationship at any time, with or without cause.

20. REPRICING, EXCHANGE, BUYOUT OF AWARDS. The repricing of Options or SARs is
permitted without prior stockholder approval, provided that the terms of the
repricing satisfy the requirements of Section 409A of the Code and any
regulations or rulings promulgated by the Internal Revenue Service. The
Committee may, at any time or from time to time authorize the Company, in the
case of an Option or SAR exchange without stockholder approval, and with the
consent of the respective Participants, to issue new Awards in exchange for the
surrender and cancellation of any or all outstanding Awards. The Committee may
at any time buy from a Participant an Option previously granted with payment in
cash, Shares or other consideration, based on such terms and conditions as the
Committee and the Participant shall agree.

21. CORPORATE TRANSACTIONS.

21.1 Assumption or Replacement of Awards by Successor. In the event of a
Corporate Transaction any or all outstanding Awards may be assumed or replaced
by the successor corporation, which assumption or replacement shall be binding
on all Participants. In the alternative, the successor corporation may
substitute equivalent Awards or provide substantially similar consideration to
Participants as was provided to stockholders (after taking into account the
existing provisions of the Awards). The successor corporation may also issue, in
place of outstanding Shares of the Company held by the Participant,
substantially similar shares or other property subject to repurchase
restrictions no less favorable to the Participant. In the event such successor
corporation, if any, refuses to assume or replace the Awards, as provided above,
pursuant to a Corporate Transaction or if there is no successor corporation due
to a dissolution or liquidation of the Company, such Awards shall immediately
vest as to 100% of the Shares subject thereto at such time and on such
conditions as the Board shall determine and the Awards shall expire at the
closing of the transaction or at the time of dissolution or liquidation.



--------------------------------------------------------------------------------

21.2 Other Treatment of Awards. Subject to any greater rights granted to
Participants under Section 21.1, in the event of a Corporate Transaction, any
outstanding Awards shall be treated as provided in the applicable agreement or
plan of merger, consolidation, dissolution, liquidation or sale of assets.

21.3 Assumption of Awards by the Company. The Company, from time to time, also
may substitute or assume outstanding awards granted by another company, whether
in connection with an acquisition of such other company or otherwise, by either
(a) granting an Award under the Plan in substitution of such other company’s
award, or (b) assuming such award as if it had been granted under the Plan if
the terms of such assumed award could be applied to an Award granted under the
Plan. Such substitution or assumption shall be permissible if the holder of the
substituted or assumed award would have been eligible to be granted an Award
under the Plan if the other company had applied the rules of the Plan to such
grant. In the event the Company assumes an award granted by another company, the
terms and conditions of such award shall remain unchanged (except that the
exercise price and the number and nature of Shares issuable upon exercise of any
such option will be adjusted appropriately pursuant to Section 424(a) of the
Code). In the event the Company elects to grant a new Option rather than
assuming an existing option, such new Option may be granted with a similarly
adjusted Exercise Price.

22. ADOPTION AND STOCKHOLDER APPROVAL. The Plan was adopted by the Board on
February 9, 2005. The Plan shall become effective upon the Effective Date. The
stockholders of the Company must approve the Plan in a manner consistent with
applicable law within twelve (12) months of its approval by the Board.

23. TERM OF PLAN. The Plan will terminate ten years following the Effective
Date.

24. AMENDMENT OR TERMINATION OF PLAN. The Board may at any time terminate or
amend the Plan in any respect, including without limitation grants to
Non-Employee Directors pursuant to Section 8 of the Plan and amendment of any
form of Award Agreement or instrument to be executed pursuant to the Plan.
Notwithstanding the foregoing, neither the Board nor the Committee shall,
without the approval of the stockholders of the Company, amend the Plan in any
manner that requires such stockholder approval pursuant to the Code or the
regulations promulgated thereunder as such provisions apply to ISO plans, or
pursuant to the Exchange Act or any rule promulgated thereunder. In addition, no
amendment that is detrimental to a Participant may be made to any outstanding
Award without the consent of the Participant.

25. NON-EXCLUSIVITY OF THE PLAN; UNFUNDED PLAN. Neither the adoption of the Plan
by the Board, the submission of the Plan to the stockholders of the Company for
approval, nor any provision of the Plan shall be construed as creating any
limitations on the power of the Board to adopt such additional compensation
arrangements as it may deem desirable, including, without limitation, the
granting of stock options and bonuses otherwise than under the Plan, and such
arrangements may be either generally applicable or applicable only in specific
cases. The Plan shall be unfunded. Neither the Company nor the Board shall be
required to segregate any assets that may at any time be represented by Awards
made pursuant to the Plan. Neither the Company, the Committee, nor the Board
shall be deemed to be a trustee of any amounts to be paid under the Plan.

26. DEFINITIONS. As used in the Plan, the following terms shall have the
following meanings:

(a) “Authorized Transferee” means the permissible recipient, as authorized by
this Plan and the Committee, of an NSO that is transferred during the
Participant’s lifetime by the Participant by gift or domestic relations order.
For purposes of this definition a “permissible recipient” is: (i) a child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law of the Participant, including
any such person with such relationship to the Participant by adoption; (ii) any
person (other than a tenant or employee) sharing the Participant’s household;
(iii) a trust in which the persons in (i) or (ii) have more than fifty percent
of the beneficial interest; (iv) a foundation in which the persons in (i) or
(ii) or the Participant control the management of assets; or (v) any other
entity in which the person in (i) or (ii) or the Participant own more than fifty
percent of the voting interest.



--------------------------------------------------------------------------------

(b) “Award” means any award under the Plan, including any Option, Restricted
Stock, Stock Bonus, Stock Appreciation Right or Restricted Stock Unit.

(c) “Award Agreement” means, with respect to each Award, the signed written
agreement between the Company and the Participant setting forth the terms and
conditions of the Award.

(d) “Board” means the Board of Directors of the Company.

(e) “Cause” means termination of the Participant’s employment on the basis of
the Participant’s conviction (or a plea of nolo contendere) of fraud,
misappropriation, embezzlement or any other act or acts of dishonesty
constituting a felony and resulting or intended to result directly or indirectly
in a substantial gain or personal enrichment to the Participant at the expense
of the Company or any Subsidiary.

(f) “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.

(g) “Committee” means the Compensation Committee of the Board or such other
committee appointed by the Board to administer the Plan, or if no committee is
appointed, the Board. Each member of the Committee shall be (i) a “non-employee
director” for purposes of Section 16 and Rule 16b-3 of the Exchange Act, and
(ii) an “outside director” for purposes of Section 162(m) of the Code, unless
the Board has fewer than two such outside directors.

(h) “Company” means DexCom Inc., a corporation organized under the laws of the
State of Delaware, or any successor corporation.

(i) “Corporate Transaction” means (a) a merger or consolidation in which the
Company is not the surviving corporation (other than a merger or consolidation
with a wholly-owned subsidiary, a reincorporation of the Company in a different
jurisdiction, or other transaction in which there is no substantial change in
the stockholders of the Company and the Awards granted under the Plan are
assumed or replaced by the successor corporation, which assumption shall be
binding on all Participants), (b) a dissolution or liquidation of the Company,
(c) the sale of substantially all of the assets of the Company, (d) a merger in
which the Company is the surviving corporation but after which the stockholders
of the Company immediately prior to such merger (other than any stockholder that
merges, or which owns or controls another corporation that merges, with the
Company in such merger) cease to own their shares or other equity interest in
the Company; or (e) any other transaction which qualifies as a “corporate
transaction” under Section 424(a) of the Code wherein the stockholders of the
Company give up all of their equity interest in the Company (except for the
acquisition, sale or transfer of all or substantially all of the outstanding
shares of the Company).

(j) “Disability” means a disability within the meaning of Section 22(e)(3) of
the Code, as determined by the Committee.

(k) “Effective Date” means the date on which the Registration Statement covering
the initial public offering of shares of the Company’s common stock is declared
effective by the SEC.

(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the regulations promulgated thereunder.

(m) “Executive Officer” means a person who is an “executive officer” of the
Company as defined in Rule 3b-7 promulgated under the Exchange Act.

(n) “Exercise Price” means the price at which a Participant who holds an Option
or SAR may purchase the Shares issuable upon exercise of the Option or SAR.

(o) “Expiration Date” means the last date on which an Option or SAR may be
exercised as determined by the Committee.



--------------------------------------------------------------------------------

(p) “Fair Market Value” means, as of any date, the value of a share of the
Company’s Common Stock determined as follows:

(1) if such Common Stock is then quoted on the NASDAQ National Market, its
closing price on the NASDAQ National Market on such date;

(2) if such Common Stock is publicly traded and is then listed on a national
securities exchange, the last reported sale price on such date or, if no such
reported sale takes place on such date, the average of the closing bid and asked
prices on the principal national securities exchange on which the Common Stock
is listed or admitted to trading;

(3) if such Common Stock is publicly traded but is not quoted on the NASDAQ
National Market nor listed or admitted to trading on a national securities
exchange, the average of the closing bid and asked prices on such date, as
reported by The Wall Street Journal, for the over-the-counter market; or

(4) if none of the foregoing is applicable, by the Board of Directors in good
faith.

(q) “Insider” means an officer or director of the Company or any other person
whose transactions in the Company’s Common Stock are subject to Section 16 of
the Exchange Act.

(r) “ISO” means an Incentive Stock Option within the meaning of Section 422 of
the Code.

(s) “NASD Dealer” means broker-dealer that is a member of the National
Association of Securities Dealers, Inc.

(t) “NSO” means a nonqualified stock option that does not qualify as an ISO.

(u) “Option” means an Award pursuant to Section 5 or Section 8 of the Plan.

(v) “Non-Employee Director” means a member of the Company’s Board of Directors
who is not a current employee of the Company or any Parent or Subsidiary.

(w) “Parent” means any corporation (other than the Company) in an unbroken chain
of corporations ending with the Company, if at the time of the granting of an
Award under the Plan, each of such corporations other than the Company owns
stock possessing 50% or more of the total combined voting power of all classes
of stock in one of the other corporations in such chain or such lesser
percentage as determined by the Committee.

(x) “Participant” means a person who receives an Award under the Plan.

(y) “Performance Factors” means the factors selected by the Committee from among
the following measures (whether or not in comparison to other peer companies) to
determine whether the performance goals established by the Committee and
applicable to Awards have been satisfied:

(1) Net revenue and/or net revenue growth;

(2) Earnings per share and/or earnings per share growth;

(3) Earnings before income taxes and amortization and/or earnings before income
taxes and amortization growth;

(4) Operating income and/or operating income growth;

(5) Net income and/or net income growth;

(6) Total stockholder return and/or total stockholder return growth;

(7) Return on equity;

(8) Operating cash flow return on income;

(9) Adjusted operating cash flow return on income;



--------------------------------------------------------------------------------

(10) Economic value added;

(11) Individual business objectives; and

(12) Company specific operational metrics.

(z) “Performance Period” means the period of service determined by the
Committee, not to exceed five years, during which years of service or
performance is to be measured for the Award.

(aa) “Plan” means this DexCom Inc. 2005 Equity Incentive Plan, as amended from
time to time.

(bb) “Purchase Price” means the price to be paid for Shares acquired under the
Plan, other than Shares acquired upon exercise of an Option.

(cc) “Restricted Stock Award” means an award of Shares pursuant to Section 6 or
Section 8 of the Plan.

(dd) “Restricted Stock Purchase Agreement” means an agreement evidencing a
Restricted Stock Award granted pursuant to Section 6 or Section 8 of the Plan.

(ee) “Restricted Stock Unit” means an Award granted pursuant to Section 8 or
Section 10 of the Plan.

(ff) “RSU Agreement” means an agreement evidencing a Restricted Stock Unit Award
granted pursuant to Section 8 or Section 10 of the Plan.

(gg) “SAR Agreement” means an agreement evidencing a Stock Appreciation Right
granted pursuant to Section 8 or Section 9 of the Plan.

(hh) “SEC” means the Securities and Exchange Commission.

(ii) “Securities Act” means the Securities Act of 1933, as amended, and the
regulations promulgated thereunder.

(jj) “Shares” means shares of the Company’s Common Stock $0.001 par value,
reserved for issuance under the Plan, as adjusted pursuant to Sections 2 and 21,
and any successor security.

(kk) “Stock Appreciation Right” means an Award granted pursuant to Section 8 or
Section 9 of the Plan.

(ll) “Stock Bonus” means an Award granted pursuant to Section 7 or Section 8 of
the Plan.

(mm) “Stock Bonus Agreement” means an agreement evidencing a Stock Bonus Award
granted pursuant to Section 7 or Section 8 of the Plan.

(nn) “Stock Option Agreement” means the agreement which evidences a Stock
Option, granted pursuant to Section 5 or Section 8 of the Plan.

(oo) “Subsidiary” means any entity directly or indirectly controlled by the
Company, as determined by the Committee.

(pp) “Ten Percent Stockholder” means any person who directly or by attribution
owns more than ten percent of the total combined voting power of all classes of
stock of the Company or any Parent or Subsidiary.

(qq) “Termination” or “Terminated” means, for purposes of the Plan with respect
to a Participant, that the Participant has ceased to provide services as an
employee, director, consultant, independent contractor or adviser, to the
Company or a Parent or Subsidiary; provided that a Participant shall not be
deemed to be Terminated if the Participant is on a leave of absence approved by
the Committee or by an



--------------------------------------------------------------------------------

officer of the Company designated by the Committee; and provided further, that
during any approved leave of absence, vesting of Awards shall be suspended or
continue in accordance with guidelines established from time to time by the
Committee. Subject to the foregoing, the Committee shall have sole discretion to
determine whether a Participant has ceased to provide services and the effective
date on which the Participant ceased to provide services (the
“Termination Date”).